 Case 3:18-cv-02243-G-BK Document 21 Filed 04/01/19                  Page 1 of 2 PageID 188



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

JOANNE RODRIGUEZ, fka JOANNE                    §
WEATHERS,                                       §
                                                §
       Plaintiff,                               §
                                                §    CIVIL ACTION NO. 3:18-CV-2243-G-BK
vs.                                             §
                                                §
U.S. BANK NATIONAL ASSOCIATION,                 §
AS TRUSTEE FOR MASTR ASSET                      §
BACKED SECURITIES TRUST 2006-                   §
WMC3, MORTGAGE PASS-THROUGH                     §
CERTIFICATES, SERIES 2006-WMC3                  §
and SELECT PORTFOLIO SERVICING,                 §
INC.,                                           §
                                                §
       Defendants.


                                 NOTICE OF BANKRUPTCY


       PLEASE TAKE NOTICE that, on April 1, 2019, JoAnne Weathers (“Debtor”) filed a

voluntary petition for relief under Chapter 13 of the United States Code (the “Bankruptcy Code”)

in the United States Bankruptcy Court for the Northern District of Texas (the “Bankruptcy

Court”). The Debtor’s chapter 13 case is pending under Case No. 19-31169.

       Debtor is the obligor under the note and deed of trust (collectively the “Loan”) at issue in

this lawsuit. The Loan is also the subject of the bankruptcy case. No order has been entered in

the bankruptcy case granting relief from the automatic stay.




NOTICE OF BANKRUPTCY                                                                       PAGE 1
 Case 3:18-cv-02243-G-BK Document 21 Filed 04/01/19                 Page 2 of 2 PageID 189



                                             Respectfully submitted,

                                             /s/ Brenda A. Hard-Wilson
                                             Thomas G. Yoxall
                                             State Bar No. 00785304
                                             tyoxall@lockelord.com
                                             Arthur E. Anthony
                                             State Bar No. 24001661
                                             aanthony@lockelord.com
                                             Brenda A. Hard-Wilson
                                             State Bar No. 24059893
                                             brenda.hard-wilson@lockelord.com
                                             LOCKE LORD LLP
                                             2200 Ross Avenue, Suite 2800
                                             Dallas, Texas 75201-6776
                                             Telephone: (214) 740-8000
                                             Facsimile: (214) 740-8800

                                             ATTORNEYS FOR DEFENDANTS


                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing document
was served upon all counsel of record via the Court's CM/ECF system and/or certified mail,
return receipt requested pursuant to the Federal Rules of Civil Procedure on this 1st day of April
2019.


                                              /s/ Brenda A. Hard-Wilson
                                             Counsel for Defendants




NOTICE OF BANKRUPTCY                                                                      PAGE 2
